DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 8/2/22 has been entered. Claim(s) 1-20 are pending in the application and are under examination.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-9), machine (claims 10-18) or article of manufacture (claims 19-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons monitoring another person's behavior and/or progress, such as a teacher) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions between two or more people, such as a student being monitored/evaluated and teacher and/or parent performing the monitoring/evaluation and/or being notified or informed) including: receiving a filter parameter associated with a desired information attribute, wherein the filter parameter indicates that academic information having the desired information attribute is relevant to a monitoring user profile; accessing new academic information associated with an academic event, wherein the academic event comprises at least one of a test grade, an overall grade update, an attendance event, or materials; analyzing the new academic information for the desired information attribute associated with the filter parameter; identifying the desired information attribute in the new academic information; transmitting the new academic information comprising the identified desired information attribute to the monitoring user profile; generating a notification in response to the identifying the desired information attribute in the new academic information; and transmitting the notification to the monitoring user profile; displaying the notification; wherein the filter parameter is received from the monitoring user profile, wherein the monitoring user profile is associated with an observed user profile, and wherein the new academic information is associated with the observed user profile; linking the monitoring user profile and the observed user profile such that the monitoring user profile has access to information associated with the observed user profile; associating the new academic information comprising the desired information attribute with the monitoring user profile, such that the new academic information comprising the desired information attribute is available in the monitoring user profile; receiving a selection of the notification; presenting the new academic information comprising the desired information attribute associated with the monitoring user profile in response to the receiving the selection of the notification; wherein the notification comprises at least one of the filter parameter, the desired information attribute, the new academic information, or a symbol or text representing at least one of the filter parameter, the desired information attribute, or the new academic information associated with the academic event; wherein the notification comprises the text representing at least one of the filter parameter, the desired information attribute, or the new academic information associated with the academic event, wherein the text comprises a summary of the new academic information comprising the desired information attribute; wherein filter parameter is associated with an academic event type, an academic event characteristic, a trend, a time lapse, or a frequency within the new academic information; wherein the academic event is a test score, and transmit a notification to the user in response to a test score below 70%.  A profile, as used in the context claimed, is interpreted under the broadest reasonable interpretation as being capable of being implemented by a paper file, using pen and paper to communicate the information claimed.  Note that even if most humans would use a physical aid (e.g., pen and paper, or a calculator) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of this limitation.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the steps identified above as an abstract idea as being performed by a processor of a notification system, wherein the notification system comprises a server appliance running a server operating system and a database software installed thereon; defining the steps identified above as an abstract idea as being performed by a system, comprising: a processor; a tangible, non-transitory memory configured to communicate with the processor, 36 70730 00800the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations; and defining the steps identified above as an abstract idea as being performed by an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor of a processing machine, cause the processor to perform operations; storing information in a student information system, wherein the student information system is configured to store and retain student information; receiving input information from or presenting output information, including the notification, via a user device.  Additionally, to the extent that a “profile” is a technical aspect in the context of an observed and monitoring user profile, which is not clear, this feature is addressed below) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions on a computer.  The recitation of a server appliance running a server operating system and a database software installed thereon has no further detail defining any underlying software or hardware of said generic server, server operating system, or databased software, and under the broadest reasonable interpretation amount to a general purpose computer.  This is evidenced by paragraph 0066 and 0071 of the Applicant’s Specification, disclosing a “general purpose digital computers or similar” for performing the various embodiments. The Applicant’s Specification expressly describes at least some of the steps defining the invention as capable of being accomplished either manually or automatically (par. 0063) thus illustrating the claimed computer constructs merely limit the judicial exception to a field of use, not a technical improvement.  Moreover, the Applicant’s Specification further states “it is not necessary for a device or method to address each and every problem sought to be solved by the present disclosure, for it to be encompassed by the present claims” (par. 0077), further illustrating that the claimed invention is not rooted in computer technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, implementing a user device to receive input and produce output, including by displaying, amounts to insignificant pre and post solution activity, as it is generically recited to merely collect information to be used for the abstract idea above and output information produced by the abstract idea above, without any further technical detail that can be reasonably interpreted as a particular machine or technical improvement in the user interface field by defining how the result-based function is achieved.  This equally applies to the recitation of a student information system that stores and retains student information, which again is recited in a result-based manner with no technical defining any particular manner or technique of storing and retaining the electronic files, thus amounting to insignificant extra solution data-storing activity.  Retaining and storing student information is practically capable of being performed by human analog using pen and paper to record information about a student.  Moreover, to the extent that a “profile” is a technical feature, which is not clear, it is recited so generically (i.e., observed user profile and monitoring user profile) with no further detail defining what constitutes said profile that could reasonably be interpreted as a particular machine or improvement in the computer functionality, that again it amounts to an insignificant field of use at best.  Thus, these elements do not amount to a particular machine or improvement to the functionality of the hardware claimed.  To the extent the process identified in Prong 1 is made faster by the recited computer components, it is solely from the capabilities of a general-purpose computer, and automating a process of monitoring and evaluating observed users as identified in Prong 1 is not an improvement to the computer’s functionality. Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), including merely defining the invention as implemented by a “general-purpose process” (par. 0066; 0071) and capable of being performed either manually or automatically (par. 0063).  Moreover, The Applicant’s Specification further states “it is not necessary for a device or method to address each and every problem sought to be solved by the present disclosure, for it to be encompassed by the present claims” (par. 0077), further illustrating that the claimed invention is not rooted in computer technology.  The addition of these identified additional elements describing a computer system in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Additionally, to the extent that defining the various steps as performed by or with an observed or monitoring user profile is a technical feature, it amounts to storing and retrieving information in memory, which the courts have held to be a well-understood, routine and conventional function of a computer.  see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Lastly, receiving and outputting information via a user device, without any further detail as is the case in the present claims, is akin to gathering and analyzing information using conventional techniques and displaying the result, which the courts have held to be insufficient in showing an improvement in technology.  See TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, as well as insignificant pre or post solution activity, as the user device is generically recited for receiving input or providing output, and thus does not represent an improvement in display technologies.  Finally, the limitations related to storing and retaining student information using a student information system has been recognized by the courts as well-understood, routine and conventional functions of a computer.  see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS

35 USC 101 – Rejections
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument (that under Step 2A, Prong 1, Applicant asserts that the claimed invention does not fall within the groupings of abstract subject matter. In particular, at least the below elements do not "recite", and as a whole go way beyond, any method of organizing human activity, or mental process, as similarly set forth by the currently amended independent claims 1, 10, and 19: "receiving ... a filter parameter associated with a desired information attribute;"  "accessing .. .new academic information stored in a student information system associated with an academic event..., wherein the student information system is configured to store and retain student information;" "analyzing .. .the new academic information for the desired information attribute associated with the filter parameter;" "identifying... the desired information attribute in the new academic information;" "transmitting .. the new academic information comprising the identified desired information attribute to the monitoring user profile;" "generating ... a notification in response to the identifying the desired information attribute in the new academic information;" "transmitting ... the notification to a user device associated with the monitoring user profile; and" "displaying . . . the notification, wherein the notification comprises a link to the new academic information."), Examiner respectfully disagrees.  But for the generic recitation of some additional elements, including a “student information system”, all of the steps identified by the Applicant are practically capable of being performed by a combination of mental process, through observation, evaluation, judgement, and/or opinion, in combination with certain methods of organizing human activity, including interpersonal interaction, such as two individuals communicating through speech or writing.  Additionally, the claims do not require “the notification comprises a link to the new academic information”  as asserted by Applicant.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
	In response to Applicant's argument (that under Step 2A, Prong 2, Applicant's claimed invention is not trying to monopolize the alleged abstract ideas of "receiving," "accessing," "analyzing," "identifying," "transmitting," "generating," and "displaying;" rather, the claimed invention is applying the alleged abstract ideas of "receiving," "accessing," "analyzing," "identifying," "transmitting," "generating," and "displaying;" to a practical application. The claimed invention is not just using the computer as a tool to simply "apply it"; rather, the claimed invention includes many details about "how" the specific functions are completed (page 21 of the 2019 Guidance). Moreover, most of the claimed features cannot be practically performed in the human mind. In particular, the claimed invention as a whole includes many additional elements that integrate any alleged abstract idea into at least the following practical applications (regardless if the elements are considered conventional), as similarly set forth by the currently amended independent claims 1, 10, and 19: "receiving ... a filter parameter associated with a desired information attribute;" "accessing ... new academic information stored in a student information system associated with an academic event..., wherein the student information system is configured to store and retain student information;" "analyzing .. .the new academic information for the desired information attribute associated with the filter parameter;"  "identifying... the desired information attribute in the new academic information;" "transmitting .. .the new academic information comprising the identified desired  information attribute to the monitoring user profile;" "generating ... a notification in response to the identifying the desired information attribute in the new academic information;" "transmitting ... the notification to a user device associated with the monitoring user profile; and" "displaying ... the notification, wherein the notification comprises a link to the new academic information."), Examiner respectfully disagrees.  The claims are silent as to any technical detail defining "how" the specific functions are completed as asserted by Applicant.  Applicant has also not provided any explanation how the claims define "how" the specific functions are completed.   Again, but for the generic recitation of some additional elements, including a “student information system”, all of the steps identified by the Applicant are practically capable of being performed by a combination of mental process, through observation, evaluation, judgement, and/or opinion, in combination with certain methods of organizing human activity, including interpersonal interaction, such as two individuals communicating through speech or writing.  Additionally, the claims do not require “the notification comprises a link to the new academic information”  as asserted by Applicant.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
	In response to Applicant's argument (that under Step 2B, Applicant respectfully argues that the claims amount to significantly more than just claiming a mental process and organization of human activity. The Court has found that improvements in technology beyond computer functionality may demonstrate patent eligibility even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept. Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981). For example, in BASCOM, even though the Federal Circuit found that all the additional elements in the claim at issue recited generic computer network or Internet components, the elements in combination amounted to "significantly more" because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016). Similar to BASCOM, Applicant respectfully argues that the claims allow, for example, remote monitoring of desired information attributes of academic events for automatic notification to a monitoring user profile when new academic information from an academic event is received and comprises the desired information attribute. Displaying information on the notification and/or from the link in the notification reduces the number of superfluous screens (i.e., screens that do not include the relevant and timely information) that are displayed. That is, by skipping the step of displaying a superfluous home screen or unneeded sub-webpages (when searching for the information associated with or comprised in the notification), the web client displays the relevant screen, such that the total number of screens that are displayed is reduced. Switching between screens increases the processing load on the web client. Therefore, by omitting superfluous screens (and the switching between the superfluous screens), the notification system reduces the124888-7281-4115 Serial No.: 16/781,488Docket No.: 70730.00800processing load on the web client. The reduced processing load may result in increased available memory, processing capacity, and processing speed of the web client.), Examiner respectfully disagrees.  Applicant’s argument is not commensurate in scope with the claimed invention, which does not recite any “screen” or “link” as part of the notification, as Applicant argues.  Accordingly, the claims are also silent as to any kind of limitations that rely on screens or links, as Applicant points to.  Thus, any asserted benefit identified by Applicant is not the result of the currently claimed invention.  Finally, as provided in the rejection above, there is no apparent non-conventional and non-generic arrangement of components currently claimed.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.

35 USC 102 – Rejections
	Applicant’s amendments have overcome all rejections under 35 USC 102 from the previous Office Action mailed on 3/2/22.	It is noted, however, that in response to Applicant's argument that the previously applied prior art, including Augusto, does not teach the limitation “wherein the notification comprises a link to the new academic information”, Applicant’s argument is not commensurate in scope with the claimed invention which does not require this limitation referred to by Applicant.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715